Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hussein Akhavannik on 01/24/2022.
The application has been amended as follows: 
[[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 1. …a cylindrical [[section]] body between the shoulder portion and the flange…
Claim 13. The connection assembly of claim [[1]] 3, wherein…
Claim 14. …wherein the cylindrical [[section]] body is…
Claim 15. …wherein the cylindrical [[section]] body has…
Reasons for Allowance
Claims 1, 3, 7-10, 12-18, 20, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, alone or in combination, does not teach or reasonably disclose a sealing element with a sealing head, a shoulder portion configured to engage the attachment member, a flange defining an outer perimeter that directly rests on the contact surface, a cylindrical section between the shoulder portion and the flange, wherein a largest outer diameter of the cylindrical section is smaller than a smallest outer diameter of the shoulder portion, and a foot portion extending axially in the first direction from the flange. In contrast, Miller teaches the shoulder and the cylindrical body have equal outer diameters. There is no motivation in the prior art to modify the sealing element of Miller to have the cylindrical body have a smaller outer diameter than the shoulder. In fact, modifying Miller to have the cylindrical body have a smaller outer diameter than the shoulder would change the notch which is vital to the functionality of the valve stem of Miller (¶ [0037]), and therefore this modification would not be obvious.
Hokanson discloses a sealing element, but does not disclose a sealing element with the claimed limitations. While Hokanson can be considered to have a shoulder (lip 62, Fig. 4) and a flange (the bottom of Fig. 4), the portion of the stem (third stem portion 54, Fig. 4) between the shoulder and flange cannot be considered a cylindrical body because that portion of the stem slopes so that the second stem portion (52, Fig. 4) of the valve is urged back into the uncompressed, sealed position after a device is withdrawn from the valve (Col. 5 lines 22-32). A cylinder has a constant outer diameter, 
Guala, Mosler, and Sanders all teach valve stems that individually teach some features of the claimed subject matter but do not teach all of the claimed limitations either alone or in combination, and they do not cure the deficiencies of either Miller or Hokanson for the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781